Citation Nr: 1533107	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for residuals of status post myomectomy (claimed as female problems, fibroid-myomectomy) prior to June 20, 2012.  

2.  Entitlement to an evaluation in excess of 50 percent for residuals of a total hysterectomy from October 1, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1985 to May 2008.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, which granted service connection for residuals status post-myomectomy (claimed as female problems, fibroid-myomectomy) and assigned a noncompensable disability evaluation effective June 1, 2008.  

The Veteran appeared at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board in April 2012.  A transcript of the hearing is of record.  

Following the April 2012 hearing, the Board remanded this matter for further development, to include a VA examination, in August 2012.

In a February 2013 rating determination, the Appeals Management Center (AMC), acting on behalf of the RO, assigned a 30 percent disability evaluation for residuals of status post myomectomy (claimed as female problems) from June 1, 2008 through June 20, 2012; a 100 percent disability evaluation for a total hysterectomy, to include removal of uterus, the ovaries, and both tubes, from June 20, 2012 (the date of the surgery) until October 1, 2012; and a 50 percent disability evaluation thereafter.  Entitlement was also granted for special monthly compensation based on the loss of use of a creative organ.  

As a result of the RO's actions, the Board has listed the issues as such on the title page of this decision.  

In a May 2015 letter, the Board informed the Veteran that the individual who had conducted the prior Board hearing was no longer employed by the Board and the Veteran was given the opportunity to appear at another hearing if so desired.  Later that month, the Veteran responded that she did not wish to appear at another Board hearing and that she wanted the case considered on the evidence of record.  


FINDINGS OF FACT

1.  For the time period prior to June 20, 2012, as it relates to the residuals of status post myomectomy (claimed as female problems, fibroid-myomectomy), there was no demonstration of lesions involving the bowel or bladder confirmed by laparoscopy nor were there any findings of bladder/bowel symptoms.  

2.  On June 20, 2012, the Veteran underwent a total abdominal hysterectomy to include removal of uterus, the ovaries, and both tubes, and she has already received the temporary 100 percent rating for the three months immediately following the surgical procedure.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of status post myomectomy (claimed as female problems, fibroid-myomectomy), prior to June 20, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.116, Diagnostic Code 7628-7629 (2014).

2.  The criteria are not met for a rating higher than 50 percent for the status post total abdominal hysterectomy to include removal of the uterus, the ovaries, and both tubes, effective from October 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.116, Diagnostic Code 7617 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of a higher initial evaluation, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  In response to a request to provide written authorizations to obtain private treatment records, sent as a result of the directives listed in the August 2012 Board remand, the Veteran, in a September 2012 statement in support of claim which was accompanied by private treatment records, indicated that she was attaching the requested medical records.   No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded several VA examinations relating to the claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through her testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7628 directs that the service-connected disability be rated according to impairment of function of the gynecological system affected.  Diagnostic Code 7629 provides a 10 percent rating where there is pelvic pain or heavy or irregular bleeding requiring continuous treatment for control; a 30 percent rating when there is pelvic pain or heavy or irregular bleeding not controlled by treatment; and the maximum 50 percent rating when there are lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, Diagnostic Code 7629.

Diagnostic Code 7617 provides a 100 percent rating for three months after the removal of the uterus and both ovaries.  A 50 percent rating is warranted thereafter. 38 C.F.R. § 4.116 , Diagnostic Code 7617 (2012).

38 C.F.R. § 4.116, Note 2 provides that disabilities rated under Diagnostic Codes for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350.  The Veteran is already in receipt of special monthly compensation at the "K" level under 38 C.F.R. § 3.350(a) for anatomical loss of a creative organ (right ovary) effective June 20, 2012.  Thus, further consideration of this provision is not warranted.

While in service, the Veteran underwent a myomectomy in February 2005 to remove fibroids and to attempt to control pelvic pain and bleeding.  

At the time of a June 2008 VA examination, it was noted that a review of the systems revealed that the Veteran's menses were regular but with a heavy flow and severe cramping.  She was noted to have dyspareunia.  The Veteran had been treated with oral contraceptives with no relief except for weight gain.  Following examination, a diagnosis of pelvic pain, to include dysmenorrhea, dyspareunia, menorrhagia, and history of fibroids, was rendered.  

In her October 2008 notice of disagreement, the Veteran indicated that she continued to suffer from fibroids and clotting during her menstrual periods.

At the time of her April 2102 hearing, the Veteran testified that that she had fibroids and painful menstruation.  She stated that she had heavy blood flow and long menstruation.  She also reported having both urinary tract and yeast infections.  She stated that she had been on penicillin and Monistat for the yeast infections.  She noted having the infections of a monthly basis.  The Veteran reported that she was very tired and that she had to rest after work, which was difficult with a 5 year old.  

Treatment records associated with the claims folder subsequent to the hearing reveal that the Veteran continued to have fibroid findings and with dysmenorrhea throughout menses, menorrhagia, metroghia, and dyspareunia.  There were no urinary symptoms noted.  

On June 20, 2012, the Veteran underwent a robotic hysterectomy.  

In October 2012, the Veteran was afforded an additional VA examination.  At the time of the examination it was noted that while on active duty in Korea, the Veteran had a lot of heavy periods.  She was told she had fibroids, was given hormone treatment, and eventually had a myomectomy in 2005.  She became pregnant and after having the child, the fibroids came back.  The Veteran was noted to have had a total hysterectomy on June 20, 2012.  

The Veteran was noted to have had had hot flashes since the hysterectomy.  She was also on hormonal therapy.  The Veteran was also noted to have previously had recurrent yeast infections and painful intercourse.  The Veteran did not have any urinary incontinence.  

The examiner noted that the Veteran was currently employed as budget analyst for the military.  The examiner also observed that subsequent to the hysterectomy, the Veteran began to have hot flashes, restless leg syndrome, constipation, and mood swings, that she had not had previously had.  She denied having any urinary impairments.  

As it relates to the symptomatology associated with the Veteran's status post myomectomy residuals prior to June 20, 2012, she has currently been assigned a 30 percent disability evaluation, which contemplates pelvic pain or heavy or irregular bleeding not controlled by treatment.  

For the next higher evaluation, a 50 percent evaluation, there must also be lesions involving bowel or bladder confirmed by laparoscopy as well as bladder/bowel symptoms, in addition to the pelvic pain or heavy or irregular bleeding not controlled by treatment.  For the time period in question, there was no demonstration of lesions involving the bowel or bladder confirmed by laparoscopy nor were there any findings of bladder/bowel symptoms.  While the Veteran reported having urinary tract infections at her April 2012 hearing, treatment records associated with the claims folder, which were forwarded by the Veteran with her indicating that these were the available records, reveal she denied having had any urinary symptoms.  In addition, the Veteran denied having had any urinary symptoms at the time of her October 2012 VA examination.  She also reported having constipation only following the June 2012 hysterectomy.  As such, the criteria for a 50 percent evaluation were not met or more closely approximated prior to June 20, 2012.  

The Veteran is currently in receipt of the maximum disability evaluation available for a total abdominal hysterectomy and bilateral salpingoophorectomy under Diagnostic Code 7617.  A rating in excess of 50 percent is not available under any other provision of the rating schedule that is relevant to the postoperative residuals of a hysterectomy.  In essence, the Veteran currently has the highest possible schedular rating provided for a hysterectomy and removal of both ovaries, and where more than three months have elapsed since the surgical procedure.  38 C.F.R. § 4.116, Diagnostic Code 7617. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent disability rating contemplates her gynecological symptoms.  Because the schedular rating criteria is adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R.§ 3.321(b)(1).

The Board notes that the Veteran currently maintains full-time employment. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial disability evaluation in excess of 30 percent for residuals of status post myomectomy (claimed as female problems, fibroid-myomectomy) prior to June 20, 2012, is denied.  

An evaluation in excess of 50 percent for residuals of a total hysterectomy from October 1, 2012, is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


